DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an apparatus.
Group II, claim(s) 7-11, drawn to an apparatus.
Group III, claim(s) 12-15, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a build material recycling device of a three-dimensional (3D) printer, comprising: an upper chamber including: an inlet; and a material separator , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shi et al. (US20160271887 A1).  
Shi teaches a build material recycling device (powder recycling machine 1) of a three-dimensional (3D) printer ([0015] is applied to a three-dimensional rapid prototyping apparatus) comprising: an upper chamber (second space 202) including: an inlet (first cyclone inlet 621a); and a material separator coupled to the inlet (cyclone separator 62); a classifier (processing platform 3) coupled to the upper chamber; and a lower chamber (recycling tank 5) coupled to the classifier.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a build material recycling device of a three-dimensional (3D) printer, comprising: an upper chamber; a classifier coupled to the upper chamber; and a lower chamber coupled to the classifier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shi et al. (US20160271887 A1).  
Shi teaches a build material recycling device (powder recycling machine 1) of a three-dimensional (3D) printer ([0015] is applied to a three-dimensional rapid prototyping apparatus) comprising: an upper chamber (second space 202); a classifier (processing platform 3) coupled to the upper chamber; and a lower chamber (recycling tank 5) coupled to the classifier
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a build material recycling device of a three-dimensional (3D) printer, comprising: an upper chamber, including: an impingement plate to cause separation of build material from a gas and build material mixture received through an inlet of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shi et al. (US20160271887 A1).  
Shi teaches a build material recycling device (powder recycling machine 1) of a three-dimensional (3D) printer ([0015] is applied to a three-dimensional rapid prototyping apparatus) comprising: an upper chamber (second space 202), including: an impingement plate (cyclone separator 62) to cause separation of build material from a gas and build material mixture ([0024] In particular, the large-size powdery particles fall down because of gravity, and the small-size powdery particles are guided to the first suction device 63 through the corresponding transmission duct 64) received through an inlet of the upper chamber (first cyclone inlet 621a); and a filter (filtering device 73; a classifier (processing platform 3) including a mesh screen (screen mesh 31) to classify the build material to remove contaminants from the build material by sifting the build material with the mesh screen ([0021] after the excess powder is removed from the surface of the three-dimensional object and falls down to the processing platform 3, the excess powder is sieved by the screen mesh 31 to filter off the large-sized powder or dust); and a lower chamber (recycling tank 5) including a fluidizing membrane to recondition the classified build material (powder collector 4).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743